Citation Nr: 0705708	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-17 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for strong chest pain.

2.  Entitlement to an increased (initial) rating for 
Generalized Anxiety Disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served in the Army Reserves on active duty for 
training from February 2003 to September 2003, including 
service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for strong chest 
pain and granted an initial rating of 30 percent for 
Generalized Anxiety Disorder.

The veteran's claim for an increased initial rating for 
Generalized Anxiety Disorder is addressed in the remand 
attached to this decision and is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current chest pain is related to his service.


CONCLUSION OF LAW

Service connection for strong chest pain is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004 and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the April 2005 
statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The VA requested 
service medical records from 1976 to 1982 during which time 
the veteran was in the Army National Guard, but the records 
have not been located.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his or her claim.  This duty includes the search 
for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 67 (1991).  However, 
the missing service medical records do not pertain to the 
years of active service upon which the claim for service 
connection for strong chest pain is based.  The Board finds 
that VA is not required to obtain a medical examination in 
relation to this claim because the evidence does not show 
that the veteran had any disease, injury, or event during his 
service.  38 C.F.R. § 3.159(c)(4).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for strong chest pain.

The service medical records show that in March 2003, the 
veteran had severe difficulty breathing and chest pain while 
running during military training.  An EKG performed returned 
abnormal results.

During a June 2004 VA examination, the veteran complained of 
chest pain in the mid sternum.  The veteran's condition was 
diagnosed as "chest pain episodes, mid-sternum" and 
"suspected old anterior myocardial infarction by 
electrocardiogram report."

The competent medical evidence shows that the veteran was 
diagnosed with chest pain and suspected old anterior 
myocardial infarction.  However, it does not include any 
medical opinion that the chest pain or cardiovascular 
disability was incurred in or aggravated by the veteran's 
service.

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between service and his chest 
pain.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent a diagnosed or identifiable underlying malady 
or condition, pain alone does not in and of itself constitute 
a disability for which service connection may be granted.  
See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  
As a result, the veteran's assertions do not constitute 
competent medical evidence that chest pain began during, or 
is a result of, service.  Furthermore, there is no evidence 
of record demonstrating that the veteran had any event or 
injury in service and there is no evidence of record showing 
that any current chest pain is related to his service or to 
any event, disease, or injury during his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for strong chest pain is denied.


ORDER

Service connection for strong chest pain is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.

First, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and their representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for an increased (initial) 
rating for Generalized Anxiety Disorder, or what evidentiary 
burdens he must overcome with respect to the claim.  The RO's 
May 2004 correspondence pertains solely to the general issue 
of service connection.  Therefore, a remand is required in 
order to allow sufficient notice to the veteran.  Upon 
remand, the veteran will be free to submit additional 
evidence and argument on the question at issue.

The Board regrets any further delay in this case.  However, 
the Board finds that the defect in the content of the May 
2004 notice has potentially affected the fairness of the 
adjudication and is bound by the Court's recent decision in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), which requires 
that proper notice be provided to the veteran prior to an RO 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the claim for an increased initial rating 
for Generalized Anxiety Disorder, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should also ask the 
appellant to provide any evidence in his 
possession that pertains to the claim.  
The notice must comply with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate period of time for response.

2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period of 
time within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


